Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-13075 and 333-103145 on Form S-8 of our report dated November 28, 2007, relating to the consolidated financial statements and financial statement schedule of Rofin- Sinar Technologies Inc. and managements report on the effectiveness of internal control over financial reporting appearing in this Annual Report on Form 10-K of Rofin-Sinar Technologies Inc. for the year ended September 30, 2007. /s/ Deloitte & Touche LLP Detroit, Michigan
